Grant, J.
(after stating the facts). We think the instruction is in conflict with the well-established rule that a married woman can make contracts binding upon her only in reference to her separate estate. She cannot be held liable because she keeps her husband’s accounts, handles the money, or even makes contracts for laborers. For her agreements and promises after she became the owner of the land, and for any money loaned to her, she is responsible. Upon this record the court should have instructed the jury that plaintiff could not recover for services rendered before she became the owner of the land.
The judgment must be reversed, and a new trial ordered.
The other Justices concurred.